Title: From James Madison to Augustin Maden, 18 April 1807
From: Madison, James
To: Maden, Augustin



Sir,
Department of State, April 18th: 1807.

Representations entitled to credit touching the execution of the duties of your office, connected with the fact that not a single communication has been received from you, as appears from the files of this office, since your appointment in the year 1800, have induced a revocation of your appointment as Consul at La Guira, and you will accordingly cease to act in that capacity after the receipt of this notice.  I am &c

James Madison.

